     Case 2:19-cv-01896-TLN-DB Document 10 Filed 02/03/20 Page 1 of 2


 1   RANDY J. RISNER
 2
     Interim City Attorney, SBN 172552
     BY: TIMOTHY R. SMYTH
 3   Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, P.O. Box 3068
 5
     Vallejo, CA 94590
     Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
 7

 8   Attorneys for Defendants,
     CITY OF VALLEJO, ANDREW BIDOU
 9

10
                                  UNITED STATES DISTRICT COURT
11
               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12

13   DEYANA JENKINS, an individual,                           Case No. 2:19-cv-01896-TLN-DB
14
                    Plaintiff,
15                                                            DESIGNATION OF COUNSEL
            vs.
16
     CITY OF VALLEJO, a municipal corporation;
17
     ANDREW BIDOU, in his official capacity as
18   Chief of Police; and DOES 1-50, individually
     and in their official capacities as Police Officers
19   for the CITY OF VALLEJO, jointly and
     severally,
20

21                  Defendants.
22

23

24

25

26

27

28




     Case No. 2:19-cv-01896-TLN-DB                           DESIGNATION OF COUNSEL
                                                       -1-
     Case 2:19-cv-01896-TLN-DB Document 10 Filed 02/03/20 Page 2 of 2


 1   TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          Defendants CITY OF VALLEJO and ANDREW BIDOU hereby designate the following
 3   attorney as counsel for service in this action:
 4                  Randy J. Risner, SBN 172552
 5
                    Interim City Attorney
                    City of Vallejo, City Attorney’s Office
 6                  555 Santa Clara Street, 3rd Floor
                    Vallejo, CA 94590
 7                  Tel: (707) 648-4545
 8
                    Fax: (707) 648-4687
                    E-mail: randy.risner@cityofvallejo.net
 9
            The following attorney is no longer counsel of record in this action:
10
                    CLAUDIA M. QUINTANA, SBN 178613
11

12                                                       Respectfully submitted,
     DATED: February 3, 2020
13

14                                                        /s/ Timothy R. Smyth
                                                         TIMOTHY R. SMYTH
15
                                                         Deputy City Attorney
16                                                       Attorney for Defendants
                                                         CITY OF VALLEJO, ANDREW BIDOU
17

18

19

20

21

22

23

24

25

26

27

28




     Case No. 2:19-cv-01896-TLN-DB                           DESIGNATION OF COUNSEL
                                                       -2-
